Exhibit 26(k): Opinion and Consent of Counsel ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 neil.mcmurdie@us.ing.com April 6, 2011 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ReliaStar Life Insurance Company Select*Life Variable Account Post-Effective Amendment No. 30 to Registration Statement on Form N-6 Prospectus Title: Select*Life II File Nos.: 033-57244 and 811-04208 Ladies and Gentlemen: The undersigned serves as counsel to ReliaStar Life Insurance Company, a Minnesota life insurance company (the "Company"). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities under the Securities Act of 1933 as provided in Rule 24f-2 under the Investment Company Act of 1940. In connection with this opinion, I have reviewed the Post-Effective Amendment to the above-referenced Registration Statement on Form N-6. This filing describes the Select*Life II flexible premium variable universal life insurance policies (the "Policies") offered by the Company through its Select*Life Variable Account (the "Account"). I have also examined, or supervised the examination of, originals or copies, certified or otherwise identified to my satisfaction, of such documents, trust records and other instruments I have deemed necessary or appropriate for the purpose of rendering this opinion. For purposes of such examination, I have assumed the genuineness of all signatures on original documents and the conformity to the original of all copies. On the basis of this examination, it is my opinion that: 1. The Company is a corporation duly organized and validly existing under the laws of the State of Minnesota. 2. The Account is a separate account of the Company duly created and validly existing pursuant to the laws of the State of Minnesota. Windsor Site ING North America Insurance Corporation One Orange Way, C2N Windsor, CT 06095-4774 3. The Policies and the interests in the Account to be issued under the Policies have been duly authorized by the Company. 4. The assets of the Account will be owned by the Company. Under Minnesota law and the provisions of the Policies, the income, gains and losses, whether or not realized from assets allocated to the Account, must be credited to or charged against such Account, without regard to other income, gains or losses of the Company. 5. The Policies provide that assets of the Account may not be charged with liabilities arising out of any other business the Company conducts, except to the extent that assets of the Account exceed its liabilities arising under the Policies. 6. The Policies and the interests in the Account, when issued and delivered in accordance with the Prospectus constituting a part of the Registration Statement and in compliance with applicable local law, will be validly issued and binding obligations of the Company in accordance with their respective terms. I consent to the filing of this opinion as an exhibit to the Registration Statement. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie
